         Case 1:20-cr-00344-PGG Document 19 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              - against -
                                                                     ORDER
 BYRON ROBERTS,
                                                                 20 Cr. 344 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for October 5, 2020 at 2:00 p.m. will take

place by telephone. The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. To the extent that any party’s contact

information has changed since the July 17, 2020 conference, the party must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov the

phone number that the party will be using to dial into the conference so that the Court knows to

un-mute that number. The email should be sent by October 1, 2020 and include the case name

and case number in the subject line.

Dated: New York, New York
       September 29, 2020
